Free Writing Prospectus Dated July 5, 2012 Filed pursuant to Rule433 Registration Statement No.333-181076 BOX SHIPS INC. ANNOUNCES THE DELIVERY OF ITS NINTH VESSEL AND ITS ENTRY INTO $25 MILLION CREDIT FACILITY ATHENS, Greece, July 5, 2012 – Box Ships Inc., (NYSE: TEU), or the Company, a global shipping company specializing in the transportation of containers, announced today that it took delivery of its ninth vessel, the OOCL China, a 5,ost-Panamax containership built in 1996 at the Samsung shipyard in Korea. The vessel is chartered to Orient Overseas Container Lines Ltd. ("OOCL") for a period of thirty-six (36) months plus or minus thirty days (30) at a net daily rate of US$26,465. The Company also announced today that on June 27, 2012, it entered into definitive documentation for a $25.0 million credit facility with ABN AMRO to partially finance the acquisition of the OOCL Hong Kong and the OOCL China. The borrowers under the credit facility are Triton Shipping Limited and Rosetta Navigation Corp., the vessel-owning subsidiaries that own the OOCL Hong Kong and the OOCL China, respectively, and Box Ships Inc. is the corporate guarantor. The credit facility is available for drawdown in two tranches and each tranche is repayable in 12 equal, quarterly installments of $625,000, plus a balloon payment of $5,000,000, payable together with the final installment. The credit facility has a maturity date of July 2015. Borrowings under the credit facility bear interest at LIBOR plus 3.75% per annum.In connection with the delivery of the OOCL China, the Company drew $25 million from the credit facility. About Box Ships Inc. Box Ships Inc. is an Athens, Greece-based international shipping company specializing in the transportation of containers. The Company's current fleet consists of nine containerships with a total carrying capacity of 43,925 TEU and a TEU weighted average age of 7.4 years.The Company's shares trade on the New York Stock Exchange under the symbol "TEU." Cautionary Statement Regarding Forward-Looking Statement: Matters discussed in this press release may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors, other important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for container shipping capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. THE ISSUER HAS FILED A REGISTRATION STATEMENT INCLUDING A PROSPECTUS WITH THE SECURITIES AND EXCHANGE COMMISSION (THE "SEC") FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS AND PROSPECTUS SUPPLEMENT IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THE OFFERING. YOU MAY OBTAIN THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. ALTERNATIVELY, THE ISSUER, ANY PLACEMENT AGENT OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS AND THE PROSPECTUS SUPPLEMENT IF YOU REQUEST THEM FROM DAHLMAN ROSE & COMPANY AT DAHLMAN ROSE & COMPANY AT 1, 44TH FLOOR, NEW YORK, NEW YORK, 10019, BY TELEPHONE AT (212) 702-4@DRCO.COM.
